JOHNSON, Judge.
In the Circuit Court of Tuscaloosa County, Alabama the appellant filed a petition for writ of error coram nobis. At a hearing on the petition, testimony was taken and the petition was denied. Hence, this appeal.
We note that in 1966 appellant filed another petition for writ of error coram nob-is in the Tuscaloosa Circuit Court. An attorney was appointed to represent him and a hearing was held on July 1, 1966. The trial court in that proceeding stated:
“After considering all the evidence, the Court finds that the defendant received a fair trial, and his petition is denied.
W. C. Warren, Judge”
As to successive petitions for writs of error coram nobis, Supreme Court Rule No. 50 states that:
“Petitions for writs of error coram nobis shall be filed in the trial court without first applying for and receiving permission of the Supreme Court; and the sentencing court shall not be required to entertain a second or successive petition for similar relief on behalf of the same prisoner. A successive petition on different grounds will not be entertained unless good cause is shown why the new ground or grounds were not known or could not have been reasonably ascertained when the first petition was heard. (Adopted December 6, 1965)”
We find the petition in the instant case devoid of any such showing. Nolan v. State, 43 Ala.App. 711, 199 So.2d 178.
The judgment in this cause is due to be and the same is hereby
Affirmed.